Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142853 & (52)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  FORD MOTOR COMPANY,                                                                                     Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices
           Cross-Appellant,
  v                                                                SC: 142853
                                                                   COA: 294411
                                                                   Ct of Claims: 06-000003-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant,
          Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 17, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court prior to the completion of the
  proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
         t0718                                                                Clerk